t c memo united_states tax_court andrew dean shelton petitioner v commissioner of internal revenue respondent docket no filed date andrew dean shelton pro_se james a kutten for respondent memorandum opinion foley judge the issues for decision relating to petitioner’s federal_income_tax return are whether petitioner is entitled to an alimony deduction and whether petitioner is liable for a sec_6662 a accuracy-related_penalty the parties submitted this case fully stipulated pursuant to rule background petitioner married valerie r shelton in on date petitioner and ms shelton entered into a marital settlement agreement settlement agreement which provided mutually agreed-upon terms for their divorce the settlement agreement required petitioner to pay ms shelton dollar_figure representing her share of his separation pay from the military in addition to any interest she claims in the real_estate and furniture still in the marital home the settlement agreement further stated that the payment constitutes full and final settlement of any additional claims to a share of assets and that each party waived any claim for maintenance from the other party on date the circuit_court for the twentieth judicial circuit in st clair county illinois entered a judgment of dissolution of marriage divorce decree terminating petitioner’s and ms shelton’s marriage the divorce decree 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure stated that each party was barred from asserting any claim for maintenance formerly known as alimony and it incorporated by reference the terms of the settlement agreement in date petitioner paid ms shelton dollar_figure the payment in date petitioner filed a federal_income_tax return relating to and deducted as alimony dollar_figure in a statutory_notice_of_deficiency dated date and relating to respondent determined petitioner was not entitled to the alimony deduction and was liable for a sec_6662 accuracy- related penalty on date petitioner while residing in illinois filed his petition with the court discussion petitioner contends that the payment is alimony and is therefore deductible respondent contends that none of the payment is deductible because it does not qualify as alimony and is instead a division of marital property an individual may generally deduct payments made during the taxable_year to the extent that those payments are alimony or separate_maintenance includable in the recipient’s gross_income see sec_215 and b sec_71 requires amounts received as alimony to be included in gross_income 2petitioner paid ms shelton dollar_figure by wire transfer on date and dollar_figure by check dated date in order to qualify as alimony the payment must meet the requirements of sec_71 through d because the payment does not meet the requirements of sec_71 we need not address whether it meets the other requirements sec_71 requires that the divorce instrument not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 the divorce decree provides clear explicit and express direction that neither party shall receive alimony or a separate_maintenance payment see 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir accordingly the payment does not meet the requirements of sec_71 and thus petitioner is not entitled to a deduction pursuant to sec_215 respondent further determined that petitioner is liable for a sec_6662 accuracy-related_penalty relating to sec_6662 and b imposes a 20-percent penalty on the amount of any underpayment_of_tax attributable to negligence or 3pursuant to sec_7491 petitioner has the burden_of_proof unless he introduces credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure disregard of rules or regulations respondent bears and has met the burden of production relating to this penalty see sec_7491 116_tc_438 moreover petitioner did not act with reasonable_cause and in good_faith the divorce decree explicitly stated that neither party was entitled to alimony yet petitioner proceeded to claim an alimony deduction accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
